DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “incoming light optics,” “outgoing light optics,” “second incoming light optics,” and “second outgoing light optics” in Claims 1 and 18-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 contains the trademark/trade names ZERODUR® and CLEARCERAM®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982) and MPEP § 2173.05(u).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the monolithic supporting structure material and, accordingly, the identification/description is indefinite.
Claim 11 recites the limitation "input optics" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Does the applicant mean “incoming light optics”?
Claim 12 recites the limitation "output optics" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Does the applicant mean “outgoing light optics”?
Claim 15 recites the limitations "incoming optics” and “outgoing optics" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Does the applicant mean “incoming light optics” and “outgoing light optics”?
Claim 16 recites the limitations " input optics” and “output optics" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Does the applicant mean “incoming light optics” and “outgoing light optics”?


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hosseini (US 2018/0128683 A1).
Regarding Independent Claim 19, Hosseini discloses a monolithic reflective spatial heterodyne spectrometer (SHS) interferometer system (Figs. 1, 2, 4-11, abstract, throughout the text), comprising:
a monolithic supporting structure formed from a single piece of a single material forming a body (Figs. 4-11) with a plurality of planar faces (Figs. 1 and 2) and a plurality of channels (as seen in Fig. 1C), wherein the plurality of channels forms an optical path from an incoming light opening (118) to an outgoing light opening (implicit, in view of [0071]);
reflective SHS core optics comprising a symmetric grating (104), a flat mirror (106), and a roof mirror (108),
wherein the symmetric grating is affixed to a face of the monolithic supporting structure (102) such that the symmetric grating splits an incoming light into two diffracted beams traveling in different, angularly offset directions (Figs. 1A, 1B, 1C, 2, [0071]),
wherein the flat mirror is affixed to a face of the monolithic supporting structure (102) at a first angle in relation to the symmetric grating (Figs. 1, 2, [0079]),
wherein the roof mirror is affixed to a face of the monolithic supporting structure (102) at a second angle in relation to the symmetric grating (Figs. 1, 2, [0079]), and
wherein the flat mirror and the roof mirror are disposed such that the flat mirror and the roof mirror reflect the diffracted beams in a cyclical common-path configuration (abstract, throughout the text) such that the diffracted beams diffract again off the symmetric grating to produce a localized fringe pattern (110, [0072], [0081]);
incoming light optics affixed to a face of the monolithic supporting structure (coupled optical fiber system, [0093]), wherein the incoming light optics redirect the light entering the incoming light opening through the optical path formed by the plurality of channels to the SHS core optics ([0093], [0094]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini (US 2018/0128683 A1).
Regarding Independent Claim 1, Hosseini discloses a monolithic reflective spatial heterodyne spectrometer (SHS) interferometer system (Figs. 1, 2, 4-11, abstract, throughout the text), comprising:
a monolithic supporting structure formed from a single piece of a single material forming a body (Figs. 4-11) with a plurality of planar faces (Figs. 1 and 2) and a plurality of channels (as seen in Fig. 1C), wherein the plurality of channels forms an optical path from an incoming light opening (118) to an outgoing light opening (implicit, in view of [0071]);
reflective SHS core optics comprising a symmetric grating (104), a flat mirror (106), and a roof mirror (108),
wherein the symmetric grating is affixed to a face of the monolithic supporting structure (102) such that the symmetric grating splits an incoming light into two diffracted beams traveling in different, angularly offset directions (Figs. 1A, 1B, 1C, 2, [0071]),
wherein the flat mirror is affixed to a face of the monolithic supporting structure (102) at a first angle in relation to the symmetric grating (Figs. 1, 2, [0079]),
wherein the roof mirror is affixed to a face of the monolithic supporting structure (102) at a second angle in relation to the symmetric grating (Figs. 1, 2, [0079]), and
wherein the flat mirror and the roof mirror are disposed such that the flat mirror and the roof mirror reflect the diffracted beams in a cyclical common-path configuration (abstract, throughout the text) such that the diffracted beams diffract again off the symmetric grating to produce a localized fringe pattern (110, [0072], [0081]);
incoming light optics affixed to a face of the monolithic supporting structure (coupled optical fiber system, [0093]), wherein the incoming light optics redirect the light entering the incoming light opening through the optical path formed by the plurality of channels to the SHS core optics ([0093], [0094]).
Hosseini does not explicitly disclose outgoing light optics affixed to a face of the monolithic supporting structure, wherein the outgoing light optics redirect the light exiting the SHS core optics through the optical path formed by the plurality of channels to the outgoing light opening, but points the advantages of exchanging the free input space optics with a coupled optical fiber system with the advantages of making the system more compact, and folding incoming beams in any direction to accommodate the CRSHS position and installation layout and predicts that Fiber optics can also be used to divide the FOY and use all the portions or only select a handful portions of the FOY to be used with a smaller detector size ([0093]) and provide lighter fundamentally aligned interferometers that are less sensitive to vibration during the setup as well as in operation ([0094]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have outgoing light optics affixed to a face of the monolithic supporting structure, wherein the outgoing light optics redirect the light exiting the SHS core optics through the optical path formed by the plurality of channels to the outgoing light opening for the purpose of dividing the FOY and using all the portions or only selecting a handful portions of the FOY to be used with a smaller detector size and providing lighter fundamentally aligned interferometers that are less sensitive to vibration during the setup as well as in operation.
Regarding Claim 2, Hosseini discloses the monolithic reflective SHS interferometer system of claim 1, wherein the faces of the monolithic supporting structure are aligned to generate a heterodyne condition in the SHS core optics for one wavelength, the heterodyne condition being satisfied when there exists a heterodyne wavelength λ0 where the two diffracted beams exit the reflective spatial heterodyne spectrometer in normal angle and do not produce a localized fringe pattern (Fig. 1A, [0071]).
Regarding Claim 3, Hosseini discloses the monolithic reflective SHS interferometer system of claim 1, wherein the roof mirror and the flat mirror are separated by a distance of no more than 70 mm ([0022], [0042], [0082], [0085], Claims 5, 16).
Regarding Claim 4, Hosseini discloses the monolithic reflective SHS interferometer system of claim 1, wherein the roof mirror and the flat mirror are separated by a distance of no more than 25 mm ([0023], [0043], Claims 6, 17).
Regarding Claim 5, Hosseini discloses the monolithic reflective SHS interferometer system of claim 1, wherein the monolithic supporting structure has a linear length of approximately 30mm (Implicit when the roof mirror and the flat mirror are separated by a distance of no more than 25 mm, as disclosed in [0023], [0043], Claims 6, 17, in view of Figs. 4A, 4B, and 4C).
Regarding Claim 6, Hosseini discloses the monolithic reflective SHS interferometer system of claim 1; however, it is silent regarding, wherein the SHS system has a mass of approximately 400g.
Hosseini’s system size (no more than 70 cm, no more than 25 cm, no more than 10 cm, [0022]-[0024], [0042]-[0044], [0082], [0085], Claims 5, 16, 25, and 26) and supporting structure material (carbon fiber, aluminum, BK7 glass, fused silica glass, or other suitable materials, [0083]) is comparable to the size disclosed in the present application. In addition Hosseini specifies that “[t]he weight… is dominated by the fixtures that are necessary to keep the optical components in position,” ([0076]) and points out advantages of the system such as reduction in size and weight ([0077], [0087]) that can be very useful for application requiring minimal volume and weight loadings such as space exploration and portable commercial applications ([0087]).
It would have been obvious to one of ordinary skill in the art, at the time of invention, to optimize the mass of the system and arrive at the claim limitation. This is because the mass is a result dependent variable because the by varying size and material one changes the mass.
Therefore, with respect to the limitation of a mass of approximately 400g, because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus optimization of the claim would be obvious to one of ordinary skill in the art.
Regarding Claim 7, Hosseini discloses the monolithic reflective SHS interferometer system of claim 1; however, it is silent regarding, wherein the SHS system has a mass of approximately 50g.
Hosseini’s system size (no more than 70 cm, no more than 25 cm, no more than 10 cm, [0022]-[0024], [0042]-[0044], [0082], [0085], Claims 5, 16, 25, and 26) and supporting structure material (carbon fiber, aluminum, BK7 glass, fused silica glass, or other suitable materials, [0083]) is comparable to the size disclosed in the present application. In addition Hosseini specifies that “[t]he weight… is dominated by the fixtures that are necessary to keep the optical components in position,” ([0076]) and points out advantages of the system such as reduction in size and weight ([0077], [0087]) that can be very useful for application requiring minimal volume and weight loadings such as space exploration and portable commercial applications ([0087]).
It would have been obvious to one of ordinary skill in the art, at the time of invention, to optimize the mass of the system and arrive at the claim limitation. This is because the mass is a result dependent variable because the by varying size and material one changes the mass.
Therefore, with respect to the limitation of a mass of approximately 50g, because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus optimization of the claim would be obvious to one of ordinary skill in the art.
Regarding Claim 8, Hosseini discloses the monolithic reflective SHS interferometer system of claim 1, wherein the monolithic supporting structure is made of glass, ceramic, sapphire, zinc sulfide, a single-crystalline material, a polycrystalline material, a plastic, a metal, or a metal alloy ([0083]).
Regarding Claim 9, Hosseini discloses the monolithic reflective SHS interferometer system of claim 1, wherein the monolithic supporting structure is made of fused silica glass, BK7 glass, ZERODUR®, or CLEARCERAM® ([0087]).
Regarding Claim 10, Hosseini discloses the monolithic reflective SHS interferometer system of claim 1, wherein the monolithic supporting structure is made of titanium, aluminum, stainless steel, or copper ([0087]).
Regarding Claim 13, Hosseini discloses the monolithic reflective SHS interferometer system of claim 1, further comprising a sensor to record the localized fringe pattern ([0072]); however, it is silent regarding, wherein the sensor is affixed to a face of the monolithic supporting structure such that light exiting the outgoing light opening intercepts the sensor.
Nevertheless, integrating the sensor and the monolithic reflective SHS interferometer system would merely be a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). Further, it would be advantageous to affix the sensor to a face of the monolithic supporting structure in order to reduce the path variation.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention, to have the sensor affixed to a face of the monolithic supporting structure such that light exiting the outgoing light opening intercepts the sensor for the purpose of minimizing path variation.
Regarding Claim 14, Hosseini discloses the monolithic reflective SHS interferometer system of claim 13, wherein the sensor is selected from the group consisting of: a 1D array detector, a 2D array detector, a photomultiplier tube, and a diode ([0072]).
Regarding Claim 15, Hosseini discloses the monolithic reflective SHS interferometer system of claim 1; however, it is silent regarding, wherein the SHS core optics, the incoming optics, the outgoing optics, and the monolithic supporting structure are made of the same material.
Hosseini discloses the advantage of having a single material that is beneficial for bonding, vibration issues, and expansion rate under temperature changes in order to minimize disruptions to the heterodyne wavelength ([0083]).
Regarding Claim 16, Hosseini discloses the monolithic reflective SHS interferometer system of claim 1; however, it is silent regarding it, further comprising a frame block affixed to a face of the monolithic supporting structure, wherein at least one of the input optics, the output optics, the flat mirror, the roof mirror, and the symmetric grating is affixed to the frame block.
Nevertheless, affixing or integrating the frame block to a face of the monolithic supporting structure, wherein at least one of the input optics, the output optics, the flat mirror, the roof mirror, and the symmetric grating would merely be a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). Further, it would be advantageous to affix the frame block to a face of the monolithic supporting structure in order to reduce the path variation.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention, to have the frame block affixed to a face of the monolithic supporting structure, wherein at least one of the input optics, the output optics, the flat mirror, the roof mirror, and the symmetric grating is affixed to the frame block for the purpose of minimizing path variation.
Regarding Claim 17, Hosseini discloses the monolithic reflective SHS interferometer system of claim 1; however, it is silent regarding, wherein the symmetric grating, the flat mirror, and the roof mirror are affixed via an adhesive or via optical bonding.
Nevertheless, affixing or integrating the symmetric grating, the flat mirror, and the roof mirror are affixed via an adhesive or via optical bonding would merely be a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). Further, it would be advantageous to affix the symmetric grating, the flat mirror, and the roof mirror are affixed via an adhesive or via optical bonding in order to reduce the path variation.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention, to have the symmetric grating, the flat mirror, and the roof mirror are affixed via an adhesive or via optical bonding for the purpose of minimizing path variation.

Regarding Claim 18, Hosseini discloses the monolithic reflective SHS interferometer system of claim 1; however, it is silent regarding it, further comprising an additional monolithic reflective SHS interferometer system. However, employing a second monolithic reflective SHS interferometer system is considered as duplication of useful parts. 
Therefore, it would have been obvious to one skilled in the art at the invention was made to meet the required additional monolithic reflective SHS interferometer system arrangement comprising a second plurality of channels, wherein the second plurality of channels forms a second optical path from a second incoming light opening to a second outgoing light opening; a second reflective SHS core optics comprising a second symmetric grating, a second flat mirror, and a second roof mirror, wherein the second symmetric grating is affixed to a face of the monolithic supporting structure such that the second symmetric grating splits an incoming light into two diffracted beams traveling in different, angularly offset directions, wherein the second flat mirror is affixed to a face of the monolithic supporting structure at a first angle in relation to the second symmetric grating, wherein the second roof mirror is affixed to a face of the monolithic supporting structure at a second angle in relation to the second symmetric grating, and wherein the second flat mirror and the second roof mirror are disposed such that the second flat mirror and the second roof mirror reflect the diffracted beams in a cyclical common-path configuration such that the diffracted beams diffract again off the second symmetric grating to produce a localized fringe pattern; a second incoming light optics affixed to a face of the monolithic supporting structure, wherein the second incoming light optics redirect the light entering the second incoming light opening through the optical path formed by the second plurality of channels to the second SHS core optics; and a second outgoing light optics affixed to a face of the monolithic supporting structure, wherein the second outgoing light optics redirect the light exiting the second SHS core optics through the optical path formed by the second plurality of channels to the second outgoing light opening since it has been held that mere duplication or arrangement of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bermis Co., 193 USPQ8.

Regarding Independent Claim 20, Hosseini discloses a monolithic reflective spatial heterodyne spectrometer (SHS) interferometer system (Figs. 1, 2, 4-11, abstract, throughout the text), comprising:
a monolithic supporting structure formed from a single piece of a single material forming a body (Figs. 4-11) with a plurality of planar faces (Figs. 1 and 2) and a plurality of channels (as seen in Fig. 1C), wherein the plurality of channels forms an optical path from an incoming light opening (118) to an outgoing light opening (implicit, in view of [0071]);
reflective SHS core optics comprising a symmetric grating (104), a flat mirror (106), and a roof mirror (108),
wherein the symmetric grating is affixed to a face of the monolithic supporting structure (102) such that the symmetric grating splits an incoming light into two diffracted beams traveling in different, angularly offset directions (Figs. 1A, 1B, 1C, 2, [0071]),
wherein the flat mirror is affixed to a face of the monolithic supporting structure (102) at a first angle in relation to the symmetric grating (Figs. 1, 2, [0079]),
wherein the roof mirror is affixed to a face of the monolithic supporting structure (102) at a second angle in relation to the symmetric grating (Figs. 1, 2, [0079]), and
wherein the flat mirror and the roof mirror are disposed such that the flat mirror and the roof mirror reflect the diffracted beams in a cyclical common-path configuration (abstract, throughout the text) such that the diffracted beams diffract again off the symmetric grating to produce a localized fringe pattern (110, [0072], [0081]).
Hosseini does not explicitly disclose outgoing light optics affixed to a face of the monolithic supporting structure, wherein the outgoing light optics redirect the light exiting the SHS core optics through the optical path formed by the plurality of channels to the outgoing light opening, but points the advantages of exchanging the free input space optics with a coupled optical fiber system with the advantages of making the system more compact, and folding incoming beams in any direction to accommodate the CRSHS position and installation layout and predicts that Fiber optics can also be used to divide the FOY and use all the portions or only select a handful portions of the FOY to be used with a smaller detector size ([0093]) and provide lighter fundamentally aligned interferometers that are less sensitive to vibration during the setup as well as in operation ([0094]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have outgoing light optics affixed to a face of the monolithic supporting structure, wherein the outgoing light optics redirect the light exiting the SHS core optics through the optical path formed by the plurality of channels to the outgoing light opening for the purpose of dividing the FOY and using all the portions or only selecting a handful portions of the FOY to be used with a smaller detector size and providing lighter fundamentally aligned interferometers that are less sensitive to vibration during the setup as well as in operation.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini (US 2018/0128683 A1) in view of Cleary (US 20120140219 A1).
Regarding Claim 11, Hosseini discloses the monolithic reflective SHS interferometer system of claim 1; however, it is silent regarding, wherein the input optics comprise at least one off-axis parabolic mirror.
Cleary disclose the use of an off-axis parabolic reflector with the advantage that it can collect a much higher fraction of the total received light is a parabolic surface ([0025]). 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the input optics comprise at least one off-axis parabolic mirror so that that it can collect a much higher fraction of the total received light.
Regarding Claim 12, Hosseini discloses the monolithic reflective SHS interferometer system of claim 1; however, it is silent regarding, wherein the output optics comprise at least one off-axis parabolic mirror.
Cleary disclose the use of an off-axis parabolic reflector with the advantage that it can collect a much higher fraction of the total received light is a parabolic surface ([0025]). 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the output optics comprise at least one off-axis parabolic mirror so that that it can collect a much higher fraction of the total received light.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8, 9, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. 11,237,056 B2 in view of Hosseini (US 2018/0128683 A1).

Regarding Independent Claims 1, 19, and 20, Claim 1 of ‘056 discloses a monolithic reflective spatial heterodyne spectrometer (SHS) interferometer system comprising:
a monolithic supporting structure formed from a single piece of a single material forming a body with a plurality of planar faces and a plurality of channels (lines 17-21), wherein the plurality of channels forms an optical path from an incoming light opening to an outgoing light opening (lines 13-16 in view of Claim 2);
reflective SHS core optics comprising a symmetric grating, a flat mirror, and a roof mirror,
wherein the symmetric grating is affixed to a face of the monolithic supporting structure such that the symmetric grating splits an incoming light into two diffracted beams traveling in different, angularly offset directions (lines 3-6),
wherein the flat mirror is affixed to a face of the monolithic supporting structure at a first angle in relation to the symmetric grating (lines 7-8),
wherein the roof mirror is affixed to a face of the monolithic supporting structure at a second angle in relation to the symmetric grating (lines 9-10), and
wherein the flat mirror and the roof mirror are disposed such that the flat mirror and the roof mirror reflect the diffracted beams in a cyclical common-path configuration such that the diffracted beams diffract again off the symmetric grating to produce a localized fringe pattern (lines 10-16);
‘056 is silent regarding incoming light optics affixed to a face of the monolithic supporting structure, wherein the incoming light optics redirect the light entering the incoming light opening through the optical path formed by the plurality of channels to the SHS core optics; and outgoing light optics affixed to a face of the monolithic supporting structure, wherein the outgoing light optics redirect the light exiting the SHS core optics through the optical path formed by the plurality of channels to the outgoing light opening.
Hosseini discloses incoming light optics affixed to a face of the monolithic supporting structure (coupled optical fiber system, [0093]), wherein the incoming light optics redirect the light entering the incoming light opening through the optical path formed by the plurality of channels to the SHS core optics ([0093], [0094]) and points the advantages of exchanging the free input space optics with a coupled optical fiber system with the advantages of making the system more compact, and potentially folding incoming beams in any direction to accommodate the CRSHS position and installation layout and predicts that Fiber optics can also be used to divide the FOY and use all the portions or only select a handful portions of the FOY to be used with a smaller detector size ([0093]) and provide lighter fundamentally aligned interferometers that are less sensitive to vibration during the setup as well as in operation ([0094]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have incoming light optics affixed to a face of the monolithic supporting structure, wherein the incoming light optics redirect the light entering the incoming light opening through the optical path formed by the plurality of channels to the SHS core optics; and outgoing light optics affixed to a face of the monolithic supporting structure, wherein the outgoing light optics redirect the light exiting the SHS core optics through the optical path formed by the plurality of channels to the outgoing light opening for the purpose of dividing the FOY and using all the portions or only selecting a handful portions of the FOY to be used with a smaller detector size and providing lighter fundamentally aligned interferometers that are less sensitive to vibration during the setup as well as in operation and with the additional advantage of making the system more compact, and folding incoming beams in any direction to accommodate the CRSHS position and installation layout.
Regarding Claim 2, Claim 1 of ‘056 discloses wherein the faces of the monolithic supporting structure are aligned to generate a heterodyne condition in the SHS core optics for one wavelength, the heterodyne condition being satisfied when there exists a heterodyne wavelength λ0 where the two diffracted beams exit the reflective spatial heterodyne spectrometer in normal angle and do not produce a localized fringe pattern (lines 26-33).

Regarding Claim 3, Claim 4 of ‘056 discloses wherein the roof mirror and the flat mirror are separated by a distance of no more than 70 mm.
Regarding Claim 4, Claim 5 of ‘056 discloses wherein the roof mirror and the flat mirror are separated by a distance of no more than 25 mm.
Regarding Claim 5, Claim 5 of ‘056 discloses wherein the monolithic supporting structure has a linear length of approximately 30mm.
Regarding Claim 8, Claim 6 of ‘056 discloses wherein the monolithic supporting structure is made of glass, ceramic, sapphire, zinc sulfide, a single-crystalline material, a polycrystalline material, a plastic, a metal, or a metal alloy.
Regarding Claim 9, Claim 6 of ‘056 discloses wherein the monolithic supporting structure is made of fused silica glass, BK? glass, ZERODUR®, or CLEARCERAM®.
Regarding Claim 15, Claim 6 of ‘056 discloses wherein the SHS core optics, the incoming optics, the outgoing optics, and the monolithic supporting structure are made of the same material.
Regarding Claim 16, Claim 1 (lines 22-25), Claim 8, or Claim 9 of ‘056 discloses further comprising a frame block affixed to a face of the monolithic supporting structure, wherein at least one of the input optics, the output optics, the flat mirror, the roof mirror, and the symmetric grating is affixed to the frame block.
Regarding Claim 17, Claim 1 (lines 22-25), Claim 8, or Claim 9 discloses wherein the symmetric grating, the flat mirror, and the roof mirror are affixed via an adhesive or via optical bonding.
Regarding Claim 18, the combination of ‘056 and Hosseini discloses the monolithic reflective SHS interferometer system of claim 1; however, it is silent regarding it, further comprising an additional monolithic reflective SHS interferometer system. However, employing a second monolithic reflective SHS interferometer system is considered as duplication of useful parts. 
Therefore, it would have been obvious to one skilled in the art at the invention was made to meet the required additional monolithic reflective SHS interferometer system arrangement comprising a second plurality of channels, wherein the second plurality of channels forms a second optical path from a second incoming light opening to a second outgoing light opening; a second reflective SHS core optics comprising a second symmetric grating, a second flat mirror, and a second roof mirror, wherein the second symmetric grating is affixed to a face of the monolithic supporting structure such that the second symmetric grating splits an incoming light into two diffracted beams traveling in different, angularly offset directions, wherein the second flat mirror is affixed to a face of the monolithic supporting structure at a first angle in relation to the second symmetric grating, wherein the second roof mirror is affixed to a face of the monolithic supporting structure at a second angle in relation to the second symmetric grating, and wherein the second flat mirror and the second roof mirror are disposed such that the second flat mirror and the second roof mirror reflect the diffracted beams in a cyclical common-path configuration such that the diffracted beams diffract again off the second symmetric grating to produce a localized fringe pattern; a second incoming light optics affixed to a face of the monolithic supporting structure, wherein the second incoming light optics redirect the light entering the second incoming light opening through the optical path formed by the second plurality of channels to the second SHS core optics; and a second outgoing light optics affixed to a face of the monolithic supporting structure, wherein the second outgoing light optics redirect the light exiting the second SHS core optics through the optical path formed by the second plurality of channels to the second outgoing light opening since it has been held that mere duplication or arrangement of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bermis Co., 193 USPQ8.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Angel (WO 2021/096588 A1) discloses a monolithic optical spatial heterodyne spectrometer (SHS) made out of quartz, fused silica, BK7, other types of glasses or combinations thereof, including an array detector, and an embodiment including two side-by-side monolithic spatial heterodyne spectrometers (SHSs). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099. The examiner can normally be reached M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877